991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Calvin ROTHWELL, Petitioner.
No. 93-8002.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  April 13, 1993

On Petition for Writ of Mandamus.
James Calvin Rothwell, Petitioner Pro Se.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
James Calvin Rothwell has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his motion under 28 U.S.C. § 2254 (1988) and a complaint filed under 42 U.S.C. § 1983 (1988).  Because the court has recently entered final orders in each case, Rothwell's petition for mandamus relief is moot.  We therefore deny leave to proceed in forma pauperis and deny the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED


*
 We deny Rothwell's motion to stay the district court's order transferring his 28 U.S.C. § 2254 (1988) petition to the Middle District of North Carolina